    Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 1 of 15



                                   IN THE UNITED STATES DISTRICT COURT

                                  FOR THE    SouH.<v"' "bi.s~·J- c1f PLot2.1brl-


                                     Case No. Z: I</- <'. 12- I '-1-0'l 3- 00      J


UNITED STATF.s OF AMERICA,

                                                                            MAY 26 2020                     Plaintiff,
                                                                              ANGELA E. NOBLE
                                                     versus                  CLERK U.S. DIST. CT.
                                                                          S. D. OF FLA. • FT. PIERCE




                                                                                                             Defendant.



DEFENDANT•s EMERGENCY MOTION FOR A REDUCI'ION IN SENTENCE AND IMMEDIATE RELEASE FROM (lBlOJ.{
PURSUANT 'ID 18 U.S.C. §3582(c)(l)(A)(i) BECAUSE OF THE "EXTRAORDINARY AND COMPELI.IlG' RH.IC
 HEALTH CRISIS CREATED BY COVID-19, AND DEFENDANT IS IN EMINENT ENDANGER 'ID BE EXPOSURE 'ID
        THE DEADLY COVID-19 VIRUS, IN THE INTEREST OF JUSTICE UNDER 28 U.S.C. §1551



       The Defendant __t_1_~_1'a>~1--J..<.-----=o~n_ _ _ _ _ _ , prose, hereby moves this Honorable Court

to grant his emergency motion to re-sentence him to a sentence of imprisonment of t.irre-rerva:3

or, alternatively, a sentence of time-served followed by a term of supervised release not to

exceed the balance of his original prison sentence, pursuant to 18                     u.s.c.      §3582(c)(l)(A)(i),

as amended by §603(b)(l) of the FirstStepJlct ("FSli.")of 2018, Pt..b. L.115-391, 132 Stat. 5194,5239

(Dec. 21, 2018). This motion is filed pursuant to 28 U.S.C. §1654. In SJ[p)rt;. ro states as folla£:


                                                         I.


       The Defendant is a federal prisoner serving a total sentence of                      'S""       7
                                                                                                 months'
                                                                                           ---
imprisonment after having entered a guilty plea to 114~ 4-ttJ f4 I (,t){t), (a) {r){ B) eonspir-g'1 b
 &~hi'--J.c. ow.J ft>Js.-c ss w,·µ,. ;.., k-1- +. d,·~ .,_,,.,_.. 1-c. &c:::>06 o..- ......,o.,.c -E c.. c-.. ;..,<
      TI                                      . He is currently confined by the Bureau of Prisons ("BOP")

at FCC Coleman Low, in Coleman, Florida. He is                37   years old with medical diagnosis of

                                                                                                       JO
-----------------.                              He has been confined for more than                          months and

                                                    (l   of 8)
       Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 2 of 15



 he had~ disciplinary incidents in BOP. To the contrary, he was worked hard, taken classes,

 and kept his head down. In addition, he is voluntarily participating in the Residential Drug

 Abuse Treatment Program ("RDAP"), a cognitive behavior program, which is a great opportunity

 for his successful re-entry into sdciety. The pr09ram involves a significant d€gree of discx:mfort

 when compared with ordinary prison life. Also, his currently recidivism r.isk level is

 "      low
     ----------
                         11
                                   from the PATTERN assesstment of the First Step Act. (See Attachment A.)


                                                                               II.
                                            _fl   ·•   ·•'




       Attorney General William Barr issued a memoranduml on March, 2020, authorizing BOP ,t 0 ·.

transfer at-risk, non-violent inmates who pose minimal likelihood of recidivism                                     B::P   facilities to

home confinement to protect the safety of BOP personnel and the inmate population in the face

of COVID-19. Mr. Barr recognized that some inmates may be safer at home than in BOP facilities.

Mr. Barr issued a second memorandum2 on April 3, 2020, expanding the guidance for home

confinement. The Defendant is one of them, he is.more safer at his home.
     '.
       Further, Congress enacted Coronavirus Aid,' Relief, and Economic Security Act ("CARES

Act") on March 27, 2020, authorizing Attorney General to take several actions regarding the

prevention of COVID-19 in the federal prison system, as well as granting the authority to the

Attorney General to take other decisive action regarding the placement of prisoners into home

confinement-to now an unlimited amount of time as determined by the BOP. See P.L. 116-136.

       Accordingly, the Defendant as a qualified inmate pursuant to Mr. Barr's memorandum

formally requested for compassionate release pursuant to the FSA, or, in alternative, home

confinement pursuant to the CARES Act to FCC Coleman Low Warden Ms. Kathy Lane under BOP

Program Statement ( "PS       11
                                   )   5050. 50 on ·         !Jre,' I /tJ'"1         , 2020. (See Attachment A.) The petition is
still p,:mding::.ig the~BOP. , .

l.     See   http;://W'v{W.justice.gov/file/1262731/download-                                                                   . ,;   ..   ,   ..
2.     See   https://www.justice.gov/file/

                                                                         (2 of 8)
      Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 3 of 15




                                                  III.


      For many years, 18   u.s.c. §3582(c)(l)(A) has allowed district courts to reducesenterr:es
of federal inmates for "extraordinary and compelling reasons," often referred to as "rorµari.aat:e

release." 18   u.s.c. §3582(c)(l)(A)(i). Until December 21, 2018, only the Director of BOP could
request such a sentence reduction. Under the FSA, BOP no longer has a monopoly on the decision

whether to file "compassionate release" motion. Rather, federal inmates may file them with the

original sentencing court after "30 days from the receipt of such a request by the warden of

the defendant's facility." Id. §3582 ( c) ( l) (A).

      Ordinarily, a federal prisoner who seeks compassionate release under 18    u.s.c.   §3582

(c)(l)(A) "lllUBt [first] exhaust his available administrative remedies before he can obtain

relief [from his sentencing court]." See Davis v. Warden, FCC Coleman-USP, 661 F. App'x 561,

562 (11th Cir. 2016) ·(collecting.cases). The administrative exhaustion requirement "is a

judge-":lllade requirement" which is not jurisdictional. Santiago-Lugo v. Warden, 785 F.3d 467,

474-75 (11th Cir. 2015); see also United States v. calton, 900 F.3d 706, 710-11 (5th Cir. 2)18)

(rejecting an implied jurisdictional prohibition on successive petitions under §3582(c)(2)).

Thus, exh;i.ustion doctrines "remain amenable to judge-made exceptions." Ross v. Blake, 136   s.
Ct. 1850, 1857, 195 L. Ed. 2d 117 (2016). When Congress includes administrative exhaustion in

the relevant statute, by contrast, "courts have a role in creating exceptions only if Congress

wants them to." Id. However, even where exhaution is seemingly mandated by statute or decisiaB.l

law, the requirement is not absolute. The Supreme Court itself has recognized exceptions totre

exhaution requirement under "three broad sets of circumstances." McCarthy v. Madigan, 503 U.S.

140, 146 (1992), superseded by statute on other grounds in Porter v. Nussle, 534 U.S. 516

(2002); see also Washington v. Barr, 925 F.3d 109, 118-119 (2d Cir. 2019) (emphasis added).
      !.'First, exhaustion may be unnecessary where it would be futile, either because agency

decisionmakers are biased or because the agency has already determined the issue." Washington,

925 F.3d at 118 (citing McCarthy, 503 U.S. at 148). "[U]ndue delay, if it in fact results in

                                                 (3   of 8)
       Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 4 of 15




catastrophic health consequences, could make exhaustion futile." Washington, 925 F.3d at 120;
see Abbey v. Sullivan, 978 F.2d 37, 46 (2d Cir. 1992) (observing that, "if the delay attarlin;L

exhaustion would subject claimants to deteriorating health .•• the waiver [of exhaustion] may

be appropriate"). Second, "exhaustion may be unnecessary where the administrative process

would be incapable of granting adequate relief," including situations where "the relief the

agency might provide could, because of undue delay, become inadequate." Washington, 925 F.3d

at 119-20 (citing Mccarthy, 503 U.S. at 147). Third, "exhaustion may be unnecessary where

pursuing agency review would subject plaintiffs to undue prejudice." Washington, 925 F.3d at

119 (citing Mccarthy, 503     u.s.   at 146-47).
       Accordingly, the Defendants submits that all three exceptions to the exhaustion

requirement apply to his request. First, if he contracts COVID-19 before his appeals are

exhausted, that undue delay might cause him to endure precisely the "catastrophic health

consequences" his now seeks to avoid. See CDC Guidance. Second, given the fact that the BOP

is dealing with unprecedent circumstances in which confined the Defendant to a quarantine

lockdownand avoids to continue the process, the exhaustion requirement likely renders BOP

 incapable of granting adequate relief in a timely fashion manner. Third, Defendant would be

subjected to undue prejudice the heightened risk of severe illness while attempting to exhaust

his appeals. Thus, the Defendant submits that the Court should waive the exhaustionra:µirermt

 in this case. See,--Fraley v. U.S. Bureau of Prisons, 1 F.3d 924, 925 (9th Cir. 1993).

       Alternatively, the Defendant submits that even if presuming if, this Court is holding,

exhaustion requirement, does apply in these circumstances, he files his petition for stay

the current motion until     I/a, J'/#, , 2020 or the 30 days from the receipt of his petition
by the warden Ms. Lane at FCC Coleman Low. (See Attachment A.)


                                                     IV •


       .Section 3582(c)(l)(A) lists three specific eategoties of "extraordinary ahd compelling

r:ealsonsll but expressl¥ does not, ·restrict ,what, cbrnhination of· fac'tors, can warrant release. "-

                                                   (4 of 8)
      Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 5 of 15



u.s.s.G. §Ibl.13 (P.S.), comment. (n.l(A)-(D).)
       "Extraordinary and compelling reaons" warrant a reduction of Defendant's sentence and

 irrunediate release from confinement. The rampant spread of COVID-19 at the Coleman Low

 facilities resulting in unclear deathJ of at least one inmate, the medical attention of p:-is::n

 staff, the isolation and quarantining of dozens of inmates who are suspect to be positive for

 the virus or have been exposed to it, and the self-quarantining of at least 3 staff makes it

 unsafe for the Defendant with ___bl-S..__tJ,_rr,
                                             ___O-_ _ _ _ _ _ _ to remair,i confined there, E'Epscially,

when the dorm setting prevents social distancing, and the gas cloud of droplets containing the

virus, as small as 1 micron, (for example, a human hair is as thick as 60 to 120 microns), can

span a room in a few seconds and be pulled into any air circulation system. Which can be

reclycled back into the dowm, since pathogens can exist in aerosols for hours/ and on surfa::es

for days. Cf. COVID-19 Study) by Prof. Lydia Bourouiba, MIT/Journal of American Medical

Association. See also USA TODAY, April 8, 2020, Sec. D, pg. 6 ("Corona Virus ...• ").

      In addition, the Defendant submits that Coleman Low is without a('lequate medical staff,

and is without proper medical equipment, sterilization techniques, gloves, sanitizers, masks,

and other necessary items. To complicate further, hospitals are forecasted to be full, and

transporting sick prisoners will be virtually impossible. Especially, if the institution has

a outbreak from the virus in the project peak date May 3, 2020.4 Data from the Institute for

Health Metrics and Evaluation at the University of Washington School of Mecidine.

      Upon the facts, the Defendant submits that the BOP cannot protect him from the eminent

endanger of the deadly COVID-19 virus, and his prolonged time at prison constitute an 8th

Amendment deprivation. See U.S. Const. amend. VIII. Especially, when the Defendant is more

vulnerable to the virus. Without this Court intervention, the Defendant is at risk of death,

and he was not given a death sentence.

3.    On March 31, 2020, the Defendant got acknowl~dge that an inmate from another unit was
      transferred to the hospital and died that day.

4.    See https://www.orlandosentinel.com/coronavirus/os-ne-coronavirus-florida-peak-deaths-
      estimate-202004l3-ijbsxhax3zh5fnsf3hxnah4ope-story.html.

                                                 (5 of 8)
        Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 6 of 15



                                                      v.

    A sentence reduction is consistent with and supported by the factors in 18 U.S.C. §3553(a),

whose consideration is mandated by §3582(C)(l)(A) "to the extend they are applicable." Two

of those factors now carry more weight than at the time of sentencing: (1) "the history and

characteristics of the defendant," 18 U.S.C. §3553(a)(l); and (2) "the need for the sentence

imposed ... to provide the defendant with ... medical care ... in the most effective manner," 18

U.S.C. §3553(a)(2)(D).

        First, Defendant's age and vulnerability to C0VID-19 weigh in favor of reducing his

sentence. Second, he is a non-violent offender confined in a minimum-security Low institution

and poses a ____._f.b~W~--- risk of recidivism. He poses no threat of violence to the

community should the Court release him from custody. Third, his              <,ye.ell~~/-           conduct in

prison weights heavily in his favor. Fourth, he has a re-entry plan that will prevent

recidivism and ensure his health and safety as well as the public's health and safety should

the Court reduce his sentence. (See Attachment A.) His _ 1,¥1°-k,..                ,    Je.sJ(:n,-(l,.   Rt:y<.S
can pick him up from the Coleman Low facility within           ..3__ hours   of this Court granting the

motion and ordering his release from prison.          ~ will drive him to his residence in                  Rrr
sJ.. J..uti,_     r::&,i:J,,..,,   ,   where he will reside with   Jo,'~ /a,...;   f7       during any period

of supervi~ed release. He will self-quarantine at home as long as necessary to ensure his

health and safety and that of others. And he will obtain suitable, gainful employment.

        In sum, the §3553(a) factors weigh heavily in Defendant's favor. This Court is in the

business of weighing equities to make consequential decisions. Yet, other than habeas corpus

proceedings in death penalty cases, few prior cases could have presented the potential, if

not likely, life-or-death consequences that this case presents. The Court should grant this

motion because so rarely do justice and mercy require the same result. See Walker v. Martel,

709 F.3d 925, 950-51 (9th Cir. 2013) (Gould, J., concurring in part and dissenting in part)

 ("Shakespeare told us that •[t]he quality of mercy is not strain'd,' Milton instructed us to


                                                    (6 of 8)
     Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 7 of 15



'temper so [j]ustice with mercy' and advised us that '[m]ercy [must] colleague with justice,'

and President Lincoln reminded us that 'mercy bears richer fruits than strict justice.'")

(citations omitted): Micah_6:8, King James Version 1873 ed. ("what does the Lord require of

you but to do justice, and to love kindness, and to walk humbly with your God").

                                                        Vi.


      In addition, the Defendant submits that there a several courts that granted sentence

reduction using §3582(c)(l)(A) becaose of the "extraordinary and compelling" public health

crisis created by COVID-19 virus. See United States v. Mccarthy, No. 3:17-CR-0230 (JCH), 2020

WL 1698732 (S. Conn. Apr. B,·2020); United States v. Hansen, No. ;07-CR-00520 (KAM), WL 2020

1703672 (E.D.N.Y. Apr. 8, 2020)~ United-States v. Foster; No~ l:14-CR-324-02 (Md. Pa. Apr.

3, 2020); United States v. Colvin, No. 3:19-CR-179 (JBA), 2020 WL 1613943' (D. Conn. Apr. 2,

2020); United States v. Brannan, No. 4:15-CR-80-1 (Sd. Tx. Apr. 2, 2020); United States v.

Williams, No. 04-CR-95, Dkt. 'No. 91 (Nd. Fla. Apr. l, 2020); Unit<xl States v. Jepsen, No.

3:19-CV-00073 (VLB), ~020 WL 1640232'(D. Conn. Apr. 1, 2020); United States v. Gonzales, No.

18-CR-0232, 2020 WL 1536155 (Ed. Wash. Mar. 31, 2020); United States v. Marin, No. 15-CR-

252, Dkt. No. 1326 (E.D.N.Y. Mar. 30, 2020); United States v. Muniz, No. 09-CR-199, Dkt. No.

578 (Sd. Tex. Mar. 30, 2020); United States v. Powell, No. 94-CR-00316 (D.D.C. Mar. 28, 2020);

United States v. Campagna, No. 16-CR-78-01, 2020 WL 1489829 (S.D.N.Y. Mar. 27, 2020). Thus,

the Defendant submits that this Court should grant his petition for sentence reduction •.


      WHEREFORE   the Defendant   l.e.<r'01   -/.u,v,          , prose, hereby respectfully prays to

this Honorable Court to grant his emergency motion for a reduction in sentence and immediate
release from custody pursuant to 18     u.s.c.    §3582(c)(l)(A)(i) because of the "extraordinary and

compelling" public health crisis created by COVID-19, and he is in eminent endanger to be

exposure to the deadly COVID-19 virus, in the interest of justice under 28 U.S.C. §1651, and

any and all relief(s) that he may be entitled to. Singed today 23th day of April, 2020, in

Coleman, Florida.
                                                    (7 of 8)
     Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 8 of 15




                                                                  Respectfully Submitted,


                                                                   ~                         /..,,,_,._ /                        I-le., I'/, 1.bl-a
                                                                     J...e,,n11 J...<.o.,...                            ,   Pro Se
                                                                  Defendant

                                           CERTIFICATE OF SERVICE


      I HEREBY CERTIFY, VERIFY AND STATE under perjury of perjury that the foregoing is true

and correct and I placed this motion today         'J.J/-h   day o f ~ , 2020, in the prison mailing

system pursuant to the prison mailbox rule to be sent via U.S. Mail to the United States

District Court for the    .£o.,/J.vn lti"J/-.'c}- .f fl..iLHon.           ,?-.,~..,          {,.,J
attention: Office of the Clerk,        AM, le<. A.Ja.1".S.     Sr. v,,,;hJ s.J.l,,s Co~dl,.uJ-c.                                     /OJ
..So"l--h l/.s. t-1-rtJ"~ ,, g_,,,,,   /oil,,   f;,,.,.   P,~vu, FL '3Y9J7/                    ,
                                                                   Respectfully Submitted,




                                                                   ___.b~<...L....t1>~!j___:_HN.....,,._!'.l:.....L.._ _ _ _ ,    Pro ~e ,
                                                                   Defendani
                                                                   Reg. No.               2.o ':!>S-1- /of
                                                                   Federal Correctional Complex
                                                                   Coleman Low / Unit C - 2-
                                                                   P.O. Box 1031
                                                                   Coleman, Florida 33521




           /




                                                    (8    of 8)
Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 9 of 15




    Clarification on Reduction in Sentence (RIS)
                      Requests
     (Extraordinary and Compelling Circumstances under FSA )


      Inmates are encouraged to review Program Statement 5050.50 to ensure
  requests are appropriate. Requests for a Reduction in Sentence will be denied at
    the institutional level should the request fail to demonstrate extraordinary or
   compelling circumstances which would warrant a reduction in sentence under
                                BOP guidelines.



   To the extent an inmate believes their sentence should be reduced pursuant to
  the sentence reform provisions of the First Step Act of 2018, they may raise those
                    concerns directly with their sentencing court.



  The Federal Bureau of Prisons has no authority to reduce a sentence pursuant to
                  those provisions or based on sentence length.

                                          OR

 IN ALTERNATIVE, CORONAVIRUS AID, RELIEF, AND ECONO'IIC SECURITY ACT {"CARES ACT")
    Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 10 of 15




         Before completing this application, please review Program Statement SOSO.SO, Compassionate Release/Reduttion in
         <;,:ntence (RIS), available in the law library.




                                                             REDUCTION IN SENTENCE APPLICATION

         r-.JAME:Leeroy Leon                                                    REG No.   20357-104                   Date:   April 14, 2020

             WHO IS YOUR PHYSICIAN (circle):                   Franco      !J    Negron      Bonnet-Engebretson     ~          Venuto


         Choose One Criteria: You can only apply under~ criteria.
         l       extraordinary/Compelling Circumstances:
         i          [ ] Medi al ir m lances:
                                 Tr,rminal Medical Condition - Terminal Diagnosis with 18 months or less 61e expectancy.
                                 Debilitated Medical Condttion - Illness that has you partially (50%) or completely (100%) disabled.


                                      "New Law" Elderly Inmates - Have to have served 30 years of a sentence.
                                       Elderly with Medical Condilions - 65 yrs. old or older, a deteriorating medical condition. served 50% of your senl:n.:~

                       0       Elderly Inmates without a Medical Condition: - 65 yrs. old or older, Served 10 yrs. or 75% of your sentence (which is greale')

                       0       Death or lncapacilalion of the Family Member Caregiver of an inmate·s dependent child: -provide verifiable documentation •.1-c
                               child is "suddenly" without a caretaker, the family member is in an incapacitated slate and is unable to care for the child.
                       0       lncaoacitation of a Spouse or Registered Partner: -Provide verifiable medical documentalion of incapacitated state

                      * "extraordinary and Compelling ReasQns"                                      See A'lTACHMENT A
                 To be filled out by Inmate:    .         _
         i 8r,efly describe your medical condition or extraordinary and compelling circumstance:
                 ·n,is
                     is applicatioii" 1.mder 18 U.S.C. §3582(c)(l)(A) based upon "extraordinary and
                 compelling reasons"                         ~

         'j      lf you have applied before, has'anything changed in your medical condition since your last application? _ _-_n_o_n_e_-_ ____

         l f'roposed Release Plan (must have All. or the following):

                 t·J,,rne and contacl information of who you will live with: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             i   '/./hsn     was the last hme you spoke to this r:,en:;~n r-"nCl"r~1inr yC1vr release olan?

             / is this person willing lo care for yov?

                 >'.ddress of where you will be living:
I                1\1I·,~rc   will you receive your medical treatment (ii applicable)?_...;;N.:..,./...;;A.:.-._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             ; How w11i you pay for your trealmenl (if applicable)? _______N'-'-A
                                                                                _______________________

                 AdrJ11icnaIComments:           First Steg Ac;t of 2018, Pub. I.. 115-39, Title J\l, S'ectioo 401 [Dec 21
                       2018] rendered-or Coronavirus Aid, Relief, and Economic Security Act
                        ("CARES Act").



              If the inmate has not provided adequate information and documentation as set forth on this
              form and in P.S 5050.50, the Warden may deny the Inmate's request at the institution level.
Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 11 of 15



 Before completing this application, please review Program Statement 5050.50, Compassionate Release/Reduction in
 Sentence (RIS}, available in the law library.
              '-




 For Staff Use Only:                                                                                                                                      1
 Before completing this review, please read Program Statement 5050.50, Compassionate Release/Reduction in                                                 I
 Sentence (R.!S), updated January 17, 2019. Please note that inmates shouid, under most circumstances, request a                                          \
 RIS is writing before an eligibi!ity review is completed. Inmates may qualify for a RIS under several categories as                                      \
                                                                                                                                                          1
 outlined below:

 MEDICAL WITH A TERMINAL DIAGNOSIS (Category: Med Terminal)
 1. Does the Inmate have a documented medical diagnosis from a physician with a prognosis of life expectancy of 18-months or less?
 Yes No
 If yes, list the terminal diagnosis. lfno, inmate does not qualify under this category.



  MEDICAL WITH A NON-TERMINAL DIAGNOSIS (Category: Med Non-Terminal)
  1. Does the inmate have a documented medical diagnosis of an incurable, progressive illness or has the inmate suffered a debilitating; injury
  from which he/she will not recover?
  Yes No

  2. AND, is the inmate completely disabled, unable to perform activities of daily living and totally confined to a bed or chair OR Is the inmate
  only capable of limited self-care and confined to a bed or chair more than 50% of waking hours?
  Yes No

  !f "Yes", list _the medic2I diagnosis. If "No" is checked_ for either ci the above items the inmate does not qualify under this category.



  INMATES AGE 65 OR OLDER WITH A MEDICAL CONDITION (Category: Elderly Med Condition/65/50%)
  1. Has inmate served at least 50¾ cf their sentence? {If no, inmate does not qualify under this category. If yes, proceed.) ·
  Yes No

  2. Does inmate sufier from a documented chronic or serious medical condition?
  Yes No

  3. Has the inmate experienced a deteriorating mental or physical health condition that substantially diminishes his/her ability to function in a
  correctional environment?
  Yes No

  4. Will conventional treatment provide a substantial improvement to the inmate's mental or physical condition? {If yes, inmate does net
  qualify under this category)
  Yes No

  lf "Yes" on item 2 or 3, list the condition. (Either item 2 or 3 above must be checked "Yes" fer in in ate to qualify under this category.)



   INMATES AGE 65 OR OLDER REGARDLESS OF MEDICAL CONDITION (Category: Elderly Other/65/75%)
  ·1. Has inmate served the greater of 10 years or 75% of their term cf imprisonment to which they were sentence? {If no, inmate does not
   qualify under this category)                                                              ·
   Yes No

  CAREGIVER (Non-Med Care.giver)               · .            .
  If an inmate is applying 'tor a RIS due to the death or incapacitation of their child's caregiver or the incapacitation cf their spouse or registered
  partner, refer him/her to PS 5050.50 for the required documentation. Staff are not responsible for gathering the inmate's supporting
  documentation.
       Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 12 of 15

TRULINCS 20357104 - LEON, LEEROY - Unit: COL-C-B


FROM: Warden LOW
TO: 20357104
SUBJECT: RE:***lnmate to Staff Message***
DATE: 04/15/2020 08:32:02 AM


**Your request must be submitted to your unit team. Once all documents are submitted, your Unit Team will process your
request.**

>» ~A!"LEON, -A!LEEROY" <20357104@inmatemessage.com> 4/14/2020 6:29 PM»>
To: Ms. Kathy Lane
Inmate Work Assignment: compound sweeper

This is my formal request for compassionate release pursuant to the Title 18 U.S.C. 3582(c)(1 )(A), as amended by the First
Step Act ("FSA"). See P>L> 115-391, 132 Stat. 5194, at 603 (Dec. 21, 2018). Specifically, i seek a sentence reduction to time
served based on health status- The eminent danger to be exposed to the deadly corona virus (COVID-19), and the fact that it is
impossible to practice "social distancing: and other prophylactic measures in a prison environment. in alternative, i formally
request for immediate release to home confinement pursuant to the immediate Aid, Relief, and Economic Security Act ("CARES
Act"). See _.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY under perjury that today 14th day of April, 2020. i placed an electronic message through TRULINC to the
Wardens department email. Also, i certify that today i placed a true and correct copy of the foregoing document in the prison
mailing system pursuant to the prison mailbox rule to be sent via internal Mail to the Warden Ms. Kathy Lane at FCC Coleman
Low, Coleman, Florida.

Respectfully submitted,

Leeroy Leon
Petitioner
Reg. No. 20357-104
Federal Correctional Complex
Coleman Low/Unit C-2
P.O.BOX 1031
Coleman, Florida 33521
                                                                                                                      ,
  Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page
                                                                        Name:13  of 15
                                                                              /..11e.ra~                  I
                                                                                                              L~
                                                                                    Reg. No.: J,035 7~Jd<(
                                                                                         Date:    ..!:L/15,_/~
                                                                                          DTS: r[~   ."t.Jdk/SO/'J
                                   MY ABC RE-ENTRY PLAN


   DESCRIPI'ION:              PLAN A:                        PLAN B:                          PLAN C:
                     lfa.5{;, S, w f{u I z. te.f"t' tlrlx5011 .Mo,,- f ,·n c~'-1   /jo,rr,o   l'oi5t: 1/o C&./kJ.2.
Home:·
                     Port SD111f L(),Ctr rt- ()? .>fc;tf'IC"\. 0,"r.n., /!I<.       J vt~--'c... IJ, ·o 7-    /:/{,
                                     3'-/953                      C)O 7fs"                          Go   7qs
Transportation:



Working
School:
           &                                       I U6iJ u~ IP                (
                                                   ULA/; dbl>1i tL µJ a
Food:




Clothing:



Leisure:



Finances:



Relationships:



Safety Net:




               /
  Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 14 of 15


                                    Leeroy Leon
                               1656 S.W. Ruiz Terrace
                           Port Saint Lucie, Florida 34953
                                 Ph: (407) 988-8488


Objective
                          I am currently seeking employment with a company or crganizatim
                          that will give me challenging opportunities to utilize my
                          unique skilss set, as well as grow with upward mobility in an
                          exciting new career.


 Skills
                            o Team Player           o Task Master           o Responsible
                            o Results-Oriented      o Creative              o Flexible
                            o Motivated             o Mecranic.ally IrrlinErl o Bilingual

 Work Experience
                          2020-             Coleman Facilities, Compound Department,
                          Present           Maintance worker, Coleman, Florida
                                            Duties: Clean and maintance the genral carp::url.
                          2016-             E. Lopez Mechanic LLC, Port St. Lucie, Florida
                          2019              Mechanic
                                            Duties: I was a mechanicn and ona daily basis
                                            I had to torubleshoot and identify problems on
                                            various vehicles and equipment. After identifyirg
                                            the problem, I would price the labor and parts
                                            and present it to the other owner amd quote
                                            them a price for everything. I also deal with
                                            customer service.

Education
                          2000              H.S. Diplana, cannen Belen Veiga,
                                            Juana Diaz, Puerto Rico


References
                          Available upon request.
Case 2:19-cr-14043-RLR Document 61 Entered on FLSD Docket 05/27/2020 Page 15 of 15




         (




                      •• .
                       •




                                                         i
                                                         t




       \,__ ___   .                     ...
                                        -
                                        ·--~"~-
